DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species a-4, figures 7a-9 in the reply filed on 11/12/2021 is acknowledged.
Claim Objections
Claims 9, 11, 13, 15, and 18 are objected to because of the following informalities:  
In claims 9, 11, 13, 15, and 18, “titled” should be corrected with “tilted”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first fluidic assembly”, “a second fluidic assembly”, “a mounting”, “a support”, “a retention mechanism”, “a means” in at least claims 1, 9, 17, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the second fluid port” in line 4 lacks proper antecedent basis. 
Regarding claim 1, the recitation of “a second fluid port” in lines 4-5” creates confusion as to whether this is the same or an additional second fluid port.

Regarding claims 9, 11, 13, 15, the recitations of “the second fluid assembly” lacks clear antecedent basis. Correction with “the second fluidic assembly” (emphasis added) is recommended.
Regarding claims 10, 12, 14, 16, the recitation of “…is disposed to with a first portion…” creates confusion. Is the assembly disposed to (i.e. directed towards) or is it disposed with (i.e. along with) a first portion?
Regarding claims 10, 12, 14, 16-17, 19, the recitations of “the first fluidic port” and “the second fluidic port” create confusion. Correction with “the first fluid port” and “the second fluid port” is recommended.
Regarding claims 11, 13, 15, the recitation of “it” creates confusion as it becomes unclear what element(s) is referenced by the pronoun.
Regarding claim 17, the recitation of “the replacement cylinder” lacks proper antecedent basis.
Regarding claim 19, the recitations of “the system” and “the support” lack proper antecedent basis.
Regarding claims 19 and 21, the recitation of “its” creates confusion as it becomes unclear what element(s) is referenced by the pronoun.
Regarding claim 21, the recitation of “the system” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-17, and 21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Alix et al. (USP 5,359,692).
Regarding claim 1, Alix discloses in figures 2-3, a device (title/abstract) comprising: 
a first fluidic assembly for coupling to a first fluid port (25) of a replaceable cylinder (21) for at least one of providing and receiving a first fluid to the cylinder (39/40/41, C5/L10-30, C6/L5-10); 
and a second fluidic assembly for coupling to the second fluid port (24) for receiving a second fluid from a second fluid port of the replaceable cylinder (49 along with support 50, electrical connectors 52-55, C5/L30-46).  
Regarding claims 13, 15, Alix further provides wherein the first fluidic assembly comprises: 
a coupling for mating to the first fluid port (39); and 
a mounting (41) for coupling the first fluidic assembly to a support (20) within a system of which the replaceable cylinder forms part; wherein the mounting and support allow the first fluidic assembly to tilt such that at least one of the first fluidic assembly can be tilted away from the second fluidic assembly to allow the replaceable cylinder to 
the first assembly is rigid and a portion of the first assembly engages a portion of the mounting; the mounting is rigid and allows the portion of the first assembly to rotate whilst retaining the portion of the first assembly with the portion of the mounting (first assembly is interpreted as first fluidic assembly,elements 39/41 form the critical assembly elements wherein 41 supports 39 and provides for rotation; 41 is rigidly connected to support 20);
the second fluid assembly is automatically aligned and coupled to the second fluid port when the replaceable cylinder is moved towards the second fluid assembly (see figures 2/3, also C5/L65-C6/L15); and 
the second fluid assembly is automatically decoupled from the second fluid port when the replaceable cylinder is moved away from the second fluid assembly (see figures 2/3, also C5/L65-C6/L15).  
Regarding claims 14 and 16, Alix further provides the first fluidic assembly is disposed with a first portion of the device below a second portion of the device within which the second fluidic assembly is disposed (see e.g. in figure 2); the first fluidic assembly engages at the bottom of the replaceable cylinder which comprises at least the first fluidic port (figure 2, port 25 for instance); the second fluidic assembly engages at the top of the replaceable cylinder which comprises at least the second fluidic port (figure 2, port 24 for example); the second fluidic port is angled with respect to a horizontal plane such that any second fluid within the second fluidic port which is 
Regarding claim 17, Alix further provides the second fluidic assembly with a first portion of a retention mechanism (52/53/55/56), the replaceable cartridge has a second portion of the retention mechanism (e.g. 37/28/30/32) and that the mechanisms automatically engage and disengage with the cartridge installation (see figures 2/3, also C5/L65-C6/L15).
Regarding claim 21, Alix further provides an inlet and drain port (ports at 5,6).
Claim(s) 1, 9, 11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Jonsson et al. (USP 5,770,064).
Regarding claim 1, Jonsson discloses in figures 2-7, a device (title/abstract) comprising: a first fluidic assembly (29/28/front panel of the dialyzer to which 28 is connected, see panel in figure 6) for coupling to a first fluid port (7) of a replaceable cylinder (3) for at least one of providing and receiving a first fluid to the cylinder; and a second fluidic assembly for coupling to the second fluid port (6) for receiving a second fluid from a second fluid port of the replaceable cylinder (23).  
Regarding claims 9, 11, Jonsson further discloses the first fluidic assembly comprises:
A coupling for mating to the first fluid port (29);
A mounting (see figure 6 for example, the wall/frame element representing a front panel of the dialysis unit) for coupling the first fluidic assembly to a support (remainder of the dialysis unit, i.e. the other panels besides the front panel to which 28 is mounted) within a system of which the cylinder (3) forms part

wherein the first assembly is rigid (clearly illustrated in figures) and a portion of the first assembly engages a portion of the mounting (see 28 engages the wall of the dialyzer which is rigid), 6 Response to Restriction Requirement dated March 8, 2020the mounting is rigid (it is a wall of the dialyzer) and allows the portion of the first assembly to move relative to it whilst retaining the first assembly such that as the first assembly moves relative to the mounting within the portion of the mounting the portion of the mounting causes the first assembly to rotate relative to an axis of the device to effect the tilting of the replaceable cylinder (see motion in figures 2-3);
the second fluid assembly (23) is connected to the second fluid port via a flexible tube (see tube 25, clearly flexible as illustrated in the figures);
at least one of a first connection between the flexible tube and the second fluid port and a second connection between the flexible tube and the second assembly are undone to allow the replaceable cylinder to be removed and the at least one of the first connection and the second connection are made after the replaceable cylinder has been inserted and tilted towards the system (Jonsson is capable of being operated in .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,009,163. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘163 respectively in each of claims 1-6 anticipates the claim by providing a first, second fluidic assemblies for coupling to first, second fluid ports of a replaceable cylinder.
Allowable Subject Matter
Claims 10, 12, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Alix and Jonsson set forth above are the closest arts of record. With respect to claims 10 and 12, Jonsson fails to provide the required orientations of the first and second fluidic assemblies with respect to the replaceable cylinder. Such lack of orientation further would impact the draining required by the claims. With respect to claim 18, Alix and Jonsson fail to set forth the combination as claimed and in particular the stop/arm features and how they interact to limit rotation. With respect to claim 19, Alix and Jonsson fail to provide the combination of a mounting which rotates about an axis to allow the coupling to be tilted and a means for moving the mounting relative to the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID C MELLON/           Primary Examiner, Art Unit 1759